DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
1. The information disclosure statements (IDS) submitted on September 5, 2019; July 17, 2020; and October 15, 2020 were filed prior to the mailing date of this action. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Specification
2. The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
The specification refers to surface 121 as the “front surface” while the claims refer to surface 121 as the “first surface”. 
Claim Objections
3. Claim 7 is objected to because of the following informalities:  
Claim 7, last two lines, “towards one of the proximal and distal ends of the head.” should read “towards one of the proximal or distal ends of the head.” because the claim language recites “towards one of”. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
4. The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, last line, The claim language recites “convex in both a longitudinal direction and a lateral direction.” It is not precisely clear if this instance of “longitudinal direction” and “lateral direction” are the same “longitudinal direction” and “lateral direction” which were previously recited in line 8 of claim 1 because the claim limitation lacks proper antecedent basis. 
Claim 6, last line, the claim language recites “is concave in both a lateral direction and a longitudinal direction”. It is not precisely clear if this instance of “longitudinal direction” and “lateral direction” are the same “longitudinal direction” and “lateral direction” which were previously recited in line 8 of claim 1 because the claim limitation lacks proper antecedent basis. 
Claims 2-5 and 7-10 are rejected for depending upon a rejected base claim.
Claim Rejections - 35 USC § 102
5. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Heinzelman et al. (US Patent 5392483), hereinafter, Heinzelman.
	Regarding claim 1, Heinzelman discloses an oral care implement (fig. 1) comprising: 
a head (fig. 1) extending along a longitudinal axis (fig. 2, longitudinal axis 14) from a proximal end to a distal end (see Heinzelman’s annotated fig. 2 below), the head comprising a first surface (fig. 1, flat upper surface 18); 

    PNG
    media_image1.png
    470
    776
    media_image1.png
    Greyscale

a plurality of tooth cleaning elements extending from the first surface of the head (fig. 1, a plurality of tooth cleaning elements extend from flat upper surface 18) and arranged in a tooth cleaning element field (see Heinzelman’s annotated fig. 1 below. The ellipse indicates the tooth cleaning element field.), the tooth cleaning element field comprising: 

    PNG
    media_image2.png
    666
    947
    media_image2.png
    Greyscale

a first group of tooth cleaning elements (col. 3, lines 28-30; see Heinzelman’s annotated fig. 2 below. The ellipse indicates the first group of tooth cleaning elements.), the tooth cleaning elements of the first group terminating in distal ends that collectively form a first cleaning surface that is concave in both a longitudinal direction and a lateral direction (col. 3, lines 28-30; “Within an interior section of the head, another set of multi-level height tufts have been assembled into a saddle-shape or concave bowl.” Concave bowl teaches the tooth cleaning elements of the first group terminate at distal ends that collectively form a first cleaning surface that is concave in both a longitudinal direction and a lateral direction); and 

    PNG
    media_image3.png
    623
    823
    media_image3.png
    Greyscale

a second group of tooth cleaning elements (see Heinzelman’s annotated fig. 2 below. The circle indicates the second group of tooth cleaning elements) located adjacent the first group of tooth cleaning elements (As defined above, the second group of tooth cleaning elements is located adjacent the first group of tooth cleaning elements), 

    PNG
    media_image4.png
    536
    822
    media_image4.png
    Greyscale

the tooth cleaning elements of the second group terminating in distal ends that collectively form a second cleaning surface (fig. 1, the tooth cleaning  that is convex in both a longitudinal direction and a lateral direction (see Heinzelman’s annotated fig. 2 below. The first annotated fig. 2 illustrates that the edge of the second cleaning surface is convex in a longitudinal direction. The second annotated fig. 2 illustrates that the edge of the second cleaning surface is convex in a lateral direction.).  

    PNG
    media_image5.png
    559
    833
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    519
    760
    media_image6.png
    Greyscale

	Regarding claim 2, Heinzelman discloses wherein the second group of tooth cleaning elements are located adjacent the distal end of the head (see Heinzelman’s annotated fig. 2 below. The second group of tooth cleaning elements are located adjacent the distal end of the  and the first group of tooth cleaning elements are located between the second group of tooth cleaning elements and the proximal end of the head (see Heinzelman’s annotated fig. 2 below. The first group of tooth cleaning elements are located between the second group of tooth cleaning elements and the proximal end of the head).  

    PNG
    media_image7.png
    536
    821
    media_image7.png
    Greyscale

Claims 11, 12, 13 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Garberg et al. (US PGPUB 20080271276), hereinafter, Garberg.
Regarding claim 11, Garberg discloses an oral care implement (abstract) comprising: 
a head (fig. 3, head part 12) extending along a longitudinal axis from a proximal end to a distal end (see Garberg’s annotated fig. 5 below), the head comprising a first surface (see Garberg’s annotated fig. 5 below); 

    PNG
    media_image8.png
    448
    798
    media_image8.png
    Greyscale

a plurality of tooth cleaning elements (fig. 3, bristles 701, 601, 501, 301, 302, 502, 602, 702) extending from the first surface of the head (fig. 3, the plurality of tooth cleaning elements extend from the first surface of the head) and arranged in a tooth cleaning element field (fig. 5 illustrates the bristles arranged in a tooth cleaning element field), the tooth cleaning element field comprising: 
a first group of tooth cleaning elements (fig. 3, Bristles 701, 601, 501, 502, 602, and 702 make up the first group of tooth cleaning elements), the tooth cleaning elements of the first group terminating in distal ends that collectively form a concave cleaning surface (see Garberg’s annotated fig. 3 below. The tooth cleaning elements of the first group terminate in distal ends that collectively form a concave cleaning surface); and 

    PNG
    media_image9.png
    444
    718
    media_image9.png
    Greyscale

a third group of tooth cleaning elements (fig. 3, Bristles 301 and 302 form the third group of tooth cleaning elements) disposed within the first group of tooth cleaning elements (fig. 3, the third group of tooth cleaning elements are disposed within the first group of tooth cleaning elements) and protruding through the concave cleaning surface (fig. 3, the third group of tooth cleaning elements protrude through the concave cleaning surface, as defined above), the tooth cleaning elements of the third group extending from the first surface in an inclined manner (fig. 3, the tooth cleaning elements of the third group extend from the first surface in an inclined manner. Bristles 302 are inclined towards the distal end of the head and bristles 301 are inclined toward the proximal end of the head).  
	Regarding claim 12, Garberg discloses wherein the third group of tooth cleaning elements divides the first group of tooth cleaning elements into a first subgroup of tooth cleaning elements and a second subgroup of tooth cleaning elements (see Garberg’s annotated fig. 5 below).  

    PNG
    media_image10.png
    463
    720
    media_image10.png
    Greyscale

	Regarding claim 13, Garberg discloses wherein the third group of tooth cleaning elements isolates the first subgroup of tooth cleaning elements from the second subgroup of tooth cleaning elements (see Garberg’s annotated fig. 5 below).  

    PNG
    media_image11.png
    463
    720
    media_image11.png
    Greyscale

	Regarding claim 15, Garberg discloses wherein the third group of tooth cleaning elements comprises a first row of tooth cleaning elements (fig. 3, bristles 301) inclined toward the proximal end of the head (fig. 3, bristles 301 are inclined toward the proximal end of the head) and a second row of tooth cleaning elements (fig. 3, bristles 302) inclined toward the distal end of the head (fig. 3, bristles 302 are inclined toward the distal end of the head).  
s 11 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by an alternative embodiment of Garberg et al. (US PGPUB 20080271276), hereinafter, Garberg.
	Regarding claim 11, an alternative embodiment of Garberg discloses an oral care implement (abstract) comprising: 
a head extending along a longitudinal axis from a proximal end to a distal end (see Garberg’s annotated fig. 4 below), the head comprising a first surface (see Garberg’s annotated fig. 4 below); 

    PNG
    media_image12.png
    484
    736
    media_image12.png
    Greyscale

a plurality of tooth cleaning elements extending from the first surface of the head (fig. 2, bristles 401, 203, 301, 302, 201, 202, 303, 304, 204 and 402 extend from the first surface of the head) and arranged in a tooth cleaning element field (fig. 4, the plurality of bristles are arranged in a tooth cleaning element field), the tooth cleaning element field comprising: 
a first group of tooth cleaning elements (fig. 2, bristles 401, 203, 201 and 202 form the first group of tooth cleaning elements), the tooth cleaning elements of the first group terminating in distal ends that collectively form a concave cleaning surface (see Garberg’s annotated fig. 2 below); and 

    PNG
    media_image13.png
    429
    708
    media_image13.png
    Greyscale

a third group of tooth cleaning elements (fig. 2, the third group of tooth cleaning elements include bristles 301 and 302) disposed within the first group of tooth cleaning elements (fig. 2, bristles 301 and 302 are disposed within the first group of tooth cleaning elements) and protruding through the concave cleaning surface (fig. 2, bristles 301 and 302 protrude through the concave cleaning surface, as defined above), the tooth cleaning elements of the third group extending from the first surface in an inclined manner (fig. 2, bristles 301 and 302 extend from the first surface in an inclined manner).  
	Regarding claim 17, the alternative embodiment of Garberg discloses further comprising a second group of tooth cleaning elements (fig. 2, bristles 204 and 402 make up the second group of tooth cleaning elements) located between the distal end of the head and the first group of tooth cleaning elements (fig. 2, bristles 204 and 402 are located between the distal end of the head and bristles 401, 203, 201 and 202 which make up the first group of tooth cleaning elements), the tooth cleaning elements of the second group terminating in distal ends that collectively form a convex cleaning surface (see Garberg’s annotated fig. 4 below. .  

    PNG
    media_image14.png
    536
    756
    media_image14.png
    Greyscale

Claim Rejections - 35 USC § 103
6. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Garberg as applied to claim 12 above, and further in view of Heinzelman et al. (US Patent 5392483), hereinafter Heinzelman.
Regarding claim 14, the original embodiment of Garberg teaches the claimed invention as rejected above in claim 12. Additionally, Garberg teaches wherein a first portion of the concave cleaning surface formed by the first subgroup of tooth cleaning elements is concave in a longitudinal direction and a second portion of the concave cleaning surface formed by the second subgroup of tooth cleaning elements is concave in the longitudinal direction (see Garberg’s annotated fig. 3 below).  

    PNG
    media_image15.png
    466
    794
    media_image15.png
    Greyscale

Garberg does not teach wherein a first portion of the concave cleaning surface formed by the first subgroup of tooth cleaning elements is concave in a lateral direction and a second portion of the concave cleaning surface formed by the second subgroup of tooth cleaning elements is concave in the lateral direction.  
However, Heinzelman teaches a bristle orientation for a toothbrush head wherein a first portion of the concave cleaning surface formed by the first subgroup of tooth cleaning elements is concave in both a lateral direction and a longitudinal direction (Heinzelman teaches “Within an interior section of the head, another set of multi-level height tufts have 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Garberg to incorporate the concave bowl teaching of Heinzelman to provide a first group of cleaning elements, which are separated into a first subgroup and a second subgroup, which are not only concave in a longitudinal direction as taught by Garberg, but are also concave in a lateral direction. Doing so would allow the first subgroup and the second subgroup of the first group of cleaning elements to clean and scrub more surfaces of the teeth. 
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Garberg.
Regarding claim 16, the original embodiment of Garberg teaches the claimed invention as rejected above in claim 11. The original embodiment of Garberg does not explicitly teach wherein each of the tooth cleaning elements of the third group is taller than a tallest one of the tooth cleaning elements of the first group.  
However, Garberg teaches wherein the tooth cleaning elements of the third group are taller than bristles 502 and 501 of the first group (fig. 3). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the height of the third group so that each tooth cleaning element of the third group is taller than a tallest one of the tooth cleaning elements of the first group.  Because Garberg teaches the general structural relationship between the first group of tooth cleaning elements and the third group of tooth . 
Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Garberg in view of Heinzelman.
	Regarding claim 18, Garberg teaches an oral care implement (abstract) comprising: 
a head (fig. 3, head part 12) extending along a longitudinal axis from a proximal end to a distal end (see Garberg’s annotated fig. 5 below), the head comprising a first surface (see Garberg’s annotated fig. 5 below); 

    PNG
    media_image8.png
    448
    798
    media_image8.png
    Greyscale

a plurality of tooth cleaning elements (fig. 3, bristles 701, 601, 501, 301, 302, 502, 602, 702) extending from the first surface of the head (fig. 3, the plurality of tooth cleaning elements extend from the first surface of the head) and arranged in a tooth cleaning element field (fig. 5 illustrates the bristles arranged in a tooth cleaning element field), the tooth cleaning element field comprising a first group of tooth cleaning elements (fig. 3, Bristles 701, 601, 501, 502, 602, and 702 make up the first group of tooth cleaning elements) and a third group of tooth cleaning elements (fig. 3, Bristles , the third group of 5tooth cleaning elements dividing the first group of tooth cleaning elements into a first subgroup of tooth cleaning elements and a second subgroup of tooth cleaning elements (see Garberg’s annotated fig. 5 below); and 

    PNG
    media_image10.png
    463
    720
    media_image10.png
    Greyscale

wherein the tooth cleaning elements of the first subgroup of tooth cleaning elements terminate in distal ends that collectively form a cleaning surface that is concave in a longitudinal direction (see Garberg’s annotated fig. 3 below) and wherein the tooth cleaning elements of the second subgroup of tooth cleaning elements terminate in distal ends that collectively form a cleaning surface that is concave in the longitudinal direction (see Garberg’s annotated fig. 3 below).  

    PNG
    media_image15.png
    466
    794
    media_image15.png
    Greyscale

Garberg does not teach wherein the tooth cleaning elements of the first subgroup of tooth cleaning elements terminate in distal ends that collectively form a cleaning surface that is concave in both a lateral direction and a longitudinal direction and wherein the tooth cleaning elements of the second subgroup of tooth cleaning elements terminate in distal ends that collectively form a cleaning surface that is concave in both the lateral direction and the longitudinal direction.  
	However, Heinzelman teaches a bristle orientation for a toothbrush head wherein the tooth cleaning elements of the first group terminate in distal ends that collectively form a cleaning surface that is concave in both a lateral direction and a longitudinal direction (Heinzelman teaches “Within an interior section of the head, another set of multi-level height tufts have been assembled into a saddle-shape or concave bowl” (col. 3, lines 28-30). Concave bowl teaches a surface that is concave in both a lateral direction and a longitudinal direction). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Garberg to 
	Regarding claim 19, Garberg, as modified by Heinzelman, teaches the claimed invention as rejected above in claim 18. Garberg, as modified by Heinzelman, does not explicitly teach wherein each of the tooth cleaning elements of the third group is taller than each of the tooth cleaning elements of the first group.  
However, Garberg teaches wherein the tooth cleaning elements of the third group are taller than bristles 502 and 501 of the first group (fig. 3). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the height of the third group so that each tooth cleaning element of the third group is taller than a tallest one of the tooth cleaning elements of the first group.  Because Garberg teaches the general structural relationship between the first group of tooth cleaning elements and the third group of tooth cleaning elements, such a modification would involve a mere change in size. Doing so would ensure all crevices of the tooth are reached by the third group of tooth cleaning elements. 
	Regarding claim 20, Garberg, as modified by Heinzelman, teaches the claimed invention as rejected above in claim 18. Additionally, Garberg teaches wherein adjacent tooth cleaning elements of the third group of tooth cleaning elements are inclined in opposite directions (fig. 5, the third group of tooth cleaning elements alternate in direction of inclination. Therefore,  either towards the proximal end of the head or towards the distal end of the head (Figure 3 is a side view to better illustrate the inclination directions. Tooth cleaning elements in the same row as bristles 301 incline in a direction towards the proximal end of the head. Tooth cleaning elements in the same row as bristles 302 incline in a direction towards the distal end of the head).
Allowable Subject Matter
7. Claims 3-5 and 7-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 3, 6 and 7, Heinzelman et al. (US Patent 5392483) is the closest prior art reference to the claimed invention but fails to teach or make obvious in combination with the additional cited prior art the third group of tooth cleaning elements as particularly claimed in combination with all other elements of claim 1. 
Claims 4, 5 and 8-10 are indicated as allowable subject matter for depending upon one of claims 3, 6 or 7.
Conclusion
8. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Blanchard et al. (US PGPUB 20070283518) teaches a toothbrush with alternating inclining bristles (fig. 7).
Malcolm (US Patent 2043898) teaches a toothbrush with convex and concave bristle surfaces. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A GUMP whose telephone number is (571)272-2172.  The examiner can normally be reached on Monday- Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/M.A.G./Examiner, Art Unit 3723                                                                                                                                                                                                        


/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723